Exhibit 10.33
 
REPURCHASE OPTION AGREEMENT
 
This Repurchase Option Agreement (the "Agreement") is made as of the 31st day of
May, 2013 by and between U.S. Rare Earths, Inc. (the “Company”), a Nevada
corporation and Geoff Williams (the “Seller”).
 
WITNESSETH:


WHEAREAS, the Seller is the owner of 500,000 shares of the Company’s common
stock, par value $0.00001 per share (“Common Stock”); and
 
WHEREAS, the Seller desires to grant to the Company a right and option to
repurchase up to 500,000 shares of Common Stock owned by the Seller (the
“Shares”) at a purchase price of $1.00 per Share (the “Price Per Share”), on and
subject to the terms of this Agreement (the “Repurchase Option”).
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and the Seller hereby agree as follows:
 
1.           Repurchase Option. The Seller hereby irrevocably grants to the
Company the right and option (the “Repurchase Option”) to repurchase up to
500,000 Shares at the Price Per Share, in whole or in part, at any time on or
before 5:30 pm New York City time on September 30, 2013 (the “Expiration Date”)


2.           Closing. At any time on or after the date hereof and prior to the
Expiration Date, the Company shall have the right but not the obligation to
repurchase up to 500,000 Shares at the Price Per Share at one or more closings
which shall take place electronically at such time as shall be determined by the
Company. At least one business day prior to a closing, the Company shall (a)
deliver to Manhattan Transfer Registrar Company, as escrow agent (the "Escrow
Agent") a notification in writing specifying (i) the number of Shares that it
intends to repurchase from the Seller (the "Repurchase Shares"') and (ii) the
proposed date of closing, and (b) wire transfer in immediately available funds
to an account designated by the Escrow Agent an amount equal to the product of
the number of Repurchase Shares multiplied by the Price Per Share (the "Purchase
Price”). At each closing upon receipt of written instruction from the Company on
or before the Expiration Date, the Escrow Agent shall simultaneously disburse to
the Seller by wire transfer in immediately available funds an amount equal to
the Purchase Price and deliver to the Company the Repurchase Shares. Upon
disbursement to the Seller of the Purchase Price at closing, the Company shall
automatically become the legal and beneficial owner of the Purchase Shares and
all rights and interests therein or relating thereto.
 
3.   Escrow of Shares
 
(a)           To ensure the availability for delivery of the Shares upon
repurchase by the Company pursuant to the Company’s Repurchase Option, promptly
upon execution of this Agreement, the Seller shall deliver to the Escrow Agent a
certificate (or certificates) representing the Shares, along with fully executed
stock powers that are medallion guaranteed and duly endorsed in form for
transfer to the Company. The Seller shall also promptly deliver to the Escrow
Agent any other documents or instruments reasonably requested by the Escrow
Agent. The certificates representing the Shares together with the stock powers
shall be held by the Escrow Agent in escrow pursuant to the terms of an Escrow
Agreement to be entered into simultaneously with the execution of this Agreement
in the form attached hereto as Exhibit A.


(b)           Subject to the terms hereof the Seller shall have all the rights
of a shareholder with respect to such Shares while they are held in escrow,
including without limitation, the right to vote the Shares and receive any cash
dividends declared thereon. If from time to time during the term of the
Company's Repurchase Option, there is (i) any stock dividend, stock split or
other change in the Shares, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, any and all new,
substituted or additional securities to which the Seller is entitled by reason
of the Seller's ownership of the Shares shall be immediately subject to this
escrow, deposited with the Escrow Agent and included thereafter as "Shares" for
purposes of this Agreement and the Company's Repurchase Option.
 
4.           Restrictions on Transfer. Except for the repurchase of Shares as
set forth herein, the Seller shall not transfer, assign, sell, convey or
otherwise encumber any Shares not released from escrow or agree to any of the
foregoing in any way until after the Expiration Date.
 
 
1

--------------------------------------------------------------------------------

 
5.          Representations of the Seller. The Seller represents to the Company
at the  time of execution of this Agreement and at each closing as follows:
 
(a)           The Seller has all necessary power and authority to enter into and
to perform its obligations hereunder. This Agreement constitutes the valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
 
(b)           The Seller owns all right, title and interest in and to, and have
the right to transfer to the Company, in connection with the Repurchase Option
provided for herein, all of the Shares being repurchased by the Company pursuant
to the terms of this Agreement, free and clear of all liens, security interests,
charges and o t her encumbrances.
 
(c)           The Seller (either alone or together with its advisors) has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the Repurchase. The Seller has had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Repurchase Option and has had full access to such other
information concerning the Repurchase Option and the Company as it has
requested. The Seller has received all information that it believes is necessary
or appropriate in connection with the Repurchase Option. The Seller is an
informed and sophisticated party and has engaged, to the extent the Seller deems
appropriate, expert advisors experienced in the evaluation of transactions of
the type contemplated hereby. The Seller acknowledges that the Seller has nor
relied upon any express or implied representations or warranties of any nature
made by or on behalf of the Company, whether or not any such representations,
warranties or statements were made in writing or orally, except as expressly set
forth for the benefit of the Seller in this Agreement.
 
(e) The Seller represents that it is an "accredited investor" as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended.
 
(d) The Seller acknowledges and understands that the Company on or around the
date of this Agreement or otherwise during the term of the Repurchase Option,
may sell shares of Common Stock, or other securities of the Company, to third
parties at per share, or effective per-share, purchase prices that may be
significantly higher or lower than the per share purchase price being paid
hereunder by the Company for the Shares. Notwithstanding any such sales, the
Seller agrees to accept the Purchase Price as full and fair payment for the
Shares to be purchased hereunder.
 
6.           Representations of the Company. The Company represents to the
Seller at  the time of execution of this Agreement and at each closing as
follows:
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.
 
(b)           The Company has all necessary corporate power and authority to
enter into and to perform its obligations under this Agreement, and the
execution, delivery and performance by the Company of this Agreement have been
duly authorized by all necessary action on the part of the Company and its board
of directors. This Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to: (i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
7.           Adjustment for Stock Split.  All  references  to the  number  of
Shares and  the purchase price of the Shares in this Agreement shall be
appropriately adjusted to reflect  any stock split,  stock dividend or other
change in the Shares which may be made by the  Company  after the date of this
Agreement.
 
8.           Miscellaneous. This Agreement constitutes the entire agreement of
the parties, superseding and terminating any and all prior or contemporaneous
oral and written agreements, understandings or letters of intent between or
among the parties with respect to the subject matter of this Agreement. No part
of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement and is signed by the
parties to this Agreement, or, in the case of waiver, by the party granting the
waiver. If any section, term or provision of this Agreement shall to any extent
be held or determined to be invalid or unenforceable, the remaining sections,
terms and provisions shall nevertheless continue in full force and effect. This
Agreement shall be governed and construed in accordance with the laws of the
State of New York applicable to agreements executed and to be performed wholly
within such State, without regard to any principles of conflicts of law. This
Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, legal representatives, successors and assigns. The
Seller may not assign this Agreement or any of its rights under this Agreement
without the Company's prior written consent. This Agreement may be executed
simultaneously in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
[Signature Page Follows]


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  U.S Rare Earths, Inc.          
 
By:
/s/ Kevin M. Cassidy      
Name: Kevin M. Cassidy
     
Title: CEO
            Seller:            
By:
/s/ Geoff Williams       Geoff Williams  











3

--------------------------------------------------------------------------------